Citation Nr: 0626434	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic medical 
disorder manifested by fatigue.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran served on active duty from December 1988 to 
November 1991.  Service department records indicate that she 
served in the Southwest Asia theater of operations from 
January 1991 to March 1991, during the Persian Gulf War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

Service connection was denied for fatigue in an unappealed 
March 1998 RO rating decision.

In the March 2002 rating decision which forms the basis for 
this appeal, the RO denied entitlement to service connection 
for chronic fatigue syndrome and an elevated Epstein-Barr 
virus titer (claimed as fatigue).  

In January 2004, the Board determined that new and material 
evidence had been submitted which was sufficient to reopen 
the previously-denied claim of entitlement to service 
connection for fatigue.  The Board remanded the claim for 
further development.  In July 2005, a supplemental statement 
of the case (SSOC) was issued in by the RO which continued 
the denial of service connection for a chronic medical 
disorder manifested by fatigue.  The claim was returned to 
the Board.  

The Board subsequently solicited an expert medical opinion 
from an internal medicine specialist with the Veteran's 
Health Administration (VHA) in November 2005.  An opinion 
from such a specialist was received by the Board in April 
2006 and has been associated with the veteran's claims 
folder.  By letter dated May 9, 2006 the veteran and her 
representative were provided with a copy of the opinion and 
allowed 60 days to provide a response.  In May 2006 and again 
in July 2006 the veteran and her representative indicated 
that they had no further argument and/or evidence to submit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Reasons for remand

Current medical records and VA examination and medical 
opinion

There is conflicting evidence as to the nature of the 
veteran's fatigue.  While a chronic disability manifested by 
fatigue has been diagnosed, it is unclear whether the fatigue 
is due to an undiagnosed illness.  

The VHA expert opined that it was as likely as not that there 
is a disease state, organic or inorganic (psychological), 
which was causing the veteran's fatigue.  
This opinion does not answer the question as to whether an 
undiagnosed illness is causing the fatigue.  The opinion is 
at least suggestive that psychological factors may be 
responsible.

In light of the VHA expert's inconclusive opinion and the 
fact that the veteran has not been physically examined since 
July 2004, the Board finds that the duty to assist in this 
case includes obtaining current medical records and another 
medical examination and opinion, in order to provide an 
overview of what appears to be a very complicated medical 
picture and to determine the current nature and etiology of 
her fatigue.  See 38 C.F.R. § 3.159 (2005).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for fatigue 
since March 2005.  After securing any 
necessary release, VBA should obtain 
copies of such records that are not in 
the file.  Efforts to obtain these 
records should be memorialized in the 
veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

2.  VBA should afford the veteran a VA 
medical examination to determine whether 
her fatigue is due to an undiagnosed 
illness.  If diagnostic testing 
(including psychological testing) and or 
specialist consultations (to include 
psychiatric examination) is deemed to be 
necessary by the physician, such should 
be accomplished.    

The examiner should provide an opinion as 
to whether it is more likely than not 
that the veteran's chronic disease entity 
manifested by fatigue is due to a 
diagnosed illness.  If so, the examiner 
should render a specific diagnosis and 
also provide an opinion as to whether it 
is as least as likely as not that the 
diagnosed illness manifested by fatigue 
is causally related to the veteran's 
military service or any incident therein.  

A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and her 
representative should be provided with a 
SSOC, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


